Matter of Colon v Annucci (2018 NY Slip Op 01697)





Matter of Colon v Annucci


2018 NY Slip Op 01697


Decided on March 15, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 15, 2018

525404

[*1]In the Matter of ARMANDO COLON, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: January 23, 2018

Before: McCarthy, J.P., Devine, Clark, Mulvey and Pritzker, JJ.


Armando Colon, Fallsburg, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Martin A. Hotvet of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent directing that petitioner be placed in administrative segregation.
Petitioner commenced this CPLR article 78 proceeding challenging a determination placing him in administrative segregation following a hearing. The Attorney General has advised this Court that the determination has been administratively reversed and that all references thereto have been expunged from petitioner's institutional record. Inasmuch as petitioner has received all of the relief to which he is entitled and is no longer aggrieved, the petition must be dismissed as moot (see Matter of Russ v Annucci, 134 AD3d 1368,
1368 [2015]; Matter of Pante v Goord, 32 AD3d 1084, 1084 [2006]).
McCarthy, J.P., Devine, Clark, Mulvey and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.